780 N.W.2d 304 (2010)
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Plaintiff-Appellee,
v.
Sylvester HUDSON, Defendant-Appellant.
Docket No. 137698. COA No. 277300.
Supreme Court of Michigan.
April 7, 2010.

Order
On December 9, 2009, the Court heard oral argument on the application for leave to appeal the October 7, 2008 judgment of the Court of Appeals. On order of the Court, the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the Court of Appeals and we REMAND this case to the 36th District Court with directions to grant the defendant's motion to set aside the default and the default judgment. We conclude that the district court abused its discretion in allowing substituted service because the plaintiff did not demonstrate a "diligent inquiry" to ascertain the defendant's present address, as required by MCR 2.105(I)(2). Therefore, the plaintiff failed to show that service of process could not reasonably be made and that substituted service should be permitted.
*305 Because the defendant was not properly served and did not appear in court, the district court lacked jurisdiction over the defendant. See Turrill v. Walker, 4 Mich. 177, 184 (1856); Kulko v. Superior Court of California, 436 U.S. 84, 91, 98 S.Ct. 1690, 56 L.Ed.2d 132 (1978). Accordingly, the grounds in MCR 2.603(D)(1) for setting aside a default have been met.